Citation Nr: 0808775	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-39 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for poliomyelitis left 
foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to June 
1964.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2003 rating decision 
rendered by the Seattle, Washington, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Poliomyelitis of the left foot was identified at 
entrance.

2.  VA has not been able to show that the increase in 
disability was due to natural progress.


CONCLUSION OF LAW

Poliomyelitis left foot was aggravated by service.  38 
U.S.C.A. §1131 (West 2002); 38 C.F.R. §§  3.303, 3.306 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007)], or the regulations 
implementing it.




				Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been alleged that the claimed 
disability was incurred while engaging in combat.  

The veteran is seeking service connection for poliomyelitis 
left foot, which he believes was aggravated by service.  
After careful review of the record, the Board finds in the 
veteran's favor.  

The veteran's service medical records note that he had polio 
and an operation on the left foot when he was five years old.  
In a June 1961 enlistment examination, it was noted that the 
veteran had polio at approximately 5 years of age and that he 
had a tendon transplant.  It was also noted that the veteran 
had a loss of doris flexion of the left great toe and that he 
exhibited no limp or disability.  The veteran was deemed 
acceptable for enlistment.  

During service, the veteran complained of pain on prolonged 
standing.  It was noted in a September 1961 examination that 
the veteran's left foot continued to hurt and that he limped.  
It was also noted that the veteran had a painful and swollen 
right foot.  Swelling behind the fifth metatarsal and 
questionable sprain or march fracture was noted at that time.  

In October 1961, it was noted that there was no evidence of a 
march fracture and that the veteran did not have a palpable 
anterior tibial tendon on the left side.  It was noted that 
the veteran had a Jones transfer of the exterior hallucis 
longus tendon.  The examiner thought that the veteran had a 
physical handicap that would benefit from a temporary L-3 
profile.  Residual paralysis of the left leg secondary to 
poliomyelitis was noted.  

That same month, the veteran was put on physical profile 
because of residual weakness in his left foot due to his 
polio.  The assignment limitations indicated that he should 
not march over rough terrain, engage in prolonged marching or 
standing, and that he should not squat or do deep knee bends.  
At that time, the profile was noted as temporary.  However, 
the veteran was given several profiles because of his 
condition of residual weakness of the left foot.  In April 
1962, the profile was deemed permanent.  The same limitations 
were recommended.  At the separation examination in April 
1964 it was noted that veteran had a history of polio and 
that he now has an abnormal gait on left with loss of 
strength in doris flexors of foot and great toe.  

In a September 2007 compensation and pension evaluation, 
after review of the veteran's service medical records, the 
examiner found that the veteran had poliomyelitis at an early 
age of five and that prior to military service he had a 
tendon transfer of the left foot and/or ankle or leg because 
of what most likely was weakness of dorsi flexion of the left 
ankle.  The examiner found that the veteran should have been 
medically disqualified from joining service because of the 
residual weakness of his left leg and ankle, and the 
poliomyelitis and subsequent tendon transfer.  The examiner 
noted that the veteran could not tolerate long marches or 
prolonged standing or any squatting or deep knee bends 
because of the increased stresses that it would put on his 
left foot and ankle.  The examiner noted that he did not find 
any evidence that the veteran's poliomyelitis worsened in 
service.  The examiner also noted that the records did not 
show any injuries to the left ankle or foot during service.  
The examiner opined that the veteran's residual weakness of 
his left foot and ankle did not worsen during service and 
that active military service did not worsen the condition.  

It is important to note that the Board sought an opinion from 
a neurologist.  This was not accomplished.  The Board shall 
not remand in order to cure this error by the AOJ.  

Based upon the evidence of record as it stands, the Board 
cannot establish that the veteran's poliomyelitis left foot 
was not aggravated by service.  Enlistment records show that 
the veteran entered service with poliomyelitis.  Therefore, 
the presumption of soundness does not attach.  It was noted 
at entrance that the veteran did not walk with a limp or 
disability.  However, during service it was noted that the 
veteran continued to have left foot pain and limped.  
Clinical evaluation of the lower extremities were abnormal at 
separation; it was then noted that the veteran had a history 
of polio but now has an abnormal gait on left with loss of 
strength in dorsiflexors of foot and great toe.  The veteran 
did not have an abnormal gait or weakness at entrance.  The 
evidence establishes a change in disability since entrance.  
A preexisting disease will be considered to have been 
aggravated where there is an increase in disability during 
service unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  

Although the September 2007 compensation and pension examiner 
maintained that he viewed the veteran's C-file and did not 
find any evidence that the veteran's poliomyelitis worsened 
in service, the examiner's evaluation fails to mention the 
veteran's separation examination which showed abnormal lower 
extremities.  It appears that the examiner discussed in 
detail the veteran's service medical history concerning his 
foot up until 1962; however, the veteran was discharged in 
1964 and the separation examination showed an abnormal gait 
on left with loss of strength in dorsiflexors of foot.  
Because it appears that the examiner failed to consider the 
separation examination results in his medical evaluation and 
conclusion, the Board finds his opinion less probative than 
the service medical records and thus cannot conclude that 
service did not aggravate the veteran's preexisting 
condition.  The Board is faced with an increase in disability 
during service and based upon the record we cannot conclude 
that such increase was due to natural progress.  

In light of the above, the Government has failed to meet its 
strict evidentiary burden of disproving aggravation of a 
preexisting disorder.  The Board cannot establish that there 
had been no increase in severity during service and cannot 
establish that any change was due to natural progress.  Under 
such circumstances, the Board must allow the benefit sought 
on appeal.




ORDER

Service connection for poliomyelitis left foot is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


